DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 15 is objected to because of the following informalities:  there is a semicolon instead of a period at the end of the claim.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kanie et al. (U.S. 10,100,860 B2) [860] in view of Kimura (U.S. 4,176,428) [428].
Regarding Claim 1, Reference [860] discloses a fastener body having a first wing and a second wing (124) extending from a stem (116), the first wing defining a first wing tip and the second wing defining a second wing tip; a locator cap (106) having a base, an opening to an interior of the base; a first slot formed in the base (166) and dimensioned to receive the first wing; a second slot formed in the base opposite the first slot and dimensioned to receive the second wing; and a seal  (104) in contact with the top flange, but does not explicitly disclose a top flange.
Nevertheless, Reference [428] teaches a top flange (13).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the cap of Reference [860] with an annular fitting flange as taught by Reference [428] in order to have increased surface area for a flush connection with a surface.
Regarding Claim 2, the previously made combination of Reference [860] / [428] discloses wherein the seal encircles each of the first wing tip and the second wing tip.
Regarding Claim 3, the previously made combination of Reference [860] / [428] discloses wherein the fastener assembly includes a head and a radial flange (130), the radial flange disposed between the stem and the head.
Regarding Claim 4, the previously made combination of Reference [860] / [428] discloses wherein the seal defines a first surface and a second surface, and wherein the first surface is in contact with the radial flange and the second surface is configured to contact a panel.
Regarding Claim 5, the previously made combination of Reference [860] / [428] discloses wherein the first wing and the second wing extend from the stem at a curved nose portion.
Regarding Claim 7, the previously made combination of Reference [860] / [428] discloses wherein the locator cap includes a tapered end opposite the top flange.
Regarding Claim 8, the previously made combination of Reference [860] / [428] discloses wherein the seal is overmolded (overmolded) onto the fastener body.
In accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight.  Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product, i.e a fastener, does not depend on its method of production, i.e. overmolding. In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985).
Regarding Claim 9, the previously made combination of Reference [860] / [428] discloses the claimed invention, but does not explicitly disclose wherein the seal is overmolded onto the locator cap.
The base Reference [860] discloses an overmolding process relationship between the seal with the pin.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the seal to be overmolded onto the locator cap in order for manufacturing purposes; and further, it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Please note that in the instant application, page 5, paragraph [0032], applicant has not disclosed any criticality for the claimed limitations.
In accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight.  Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product, i.e a fastener, does not depend on its method of production, i.e. overmolding. In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985).
Regarding Claim 10, the previously made combination of Reference [860] / [428] discloses wherein each of the first wing tip and the second wing tip are configured to engage a surface that forms a perimeter of an opening in a panel, thereby securing the fastener assembly to the panel to provide resistance to movement in a first direction.
Regarding Claim 11, the previously made combination of Reference [860] / [428] discloses wherein the locator cap further engages the surface that forms the perimeter of the opening in the panel, thereby securing the fastener assembly to the panel to provide resistance to movement in a second direction.
Regarding Claim 12, the previously made combination of Reference [860] / [428] in the rejection as applied above in claim 9 discloses a fastener body defining a head portion and a base portion; first and second opposing wings extending from the base portion and configured to engage a surface that forms a perimeter of a hole in a panel; a locator cap including a top flange and a base extending therefrom that terminates in a tapered end; and a seal overmolded around the top flange.
In accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight.  Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product, i.e a fastener, does not depend on its method of production, i.e. overmolding. In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985).
Regarding Claim 13, the previously made combination of Reference [860] / [428] discloses wherein the first and second opposing wings are biased radially outward.
Regarding Claim 14, the previously made combination of Reference [860] / [428] discloses wherein the base is configured to engage the surface that forms the perimeter of the hole.
Regarding Claim 15, the previously made combination of Reference [860] / [428] discloses wherein the seal includes a first flared portion and a second flared portion, and wherein the first flared portion surrounds the top flange and the second flared portion is configured to engage a surface of the panel;
Regarding Claim 16, the previously made combination of Reference [860] / [428] discloses wherein the head portion of the fastener body includes a radial flange in contact with the seal. 
Regarding Claim 17, the previously made combination of Reference [860] / [428] in the rejection as applied above in claim 9 discloses a fastener body including a radial flange and a stem extending therefrom; first and second opposing wings extending from the stem opposite the radial flange, each of the first and second opposing wings terminating in respective first and second wing tips; a locator cap including a top flange and a base extending therefrom; first and second opposing slots formed in the base and dimensioned to receive the first and second opposing wings; and a seal overmolded to the radial flange.
Regarding Claim 18, the previously made combination of Reference [860] / [428] discloses wherein the seal includes a sloped portion and is dimensioned to encircle each of the first and second wing tips.
Regarding Claim 20, the previously made combination of Reference [860] / [428] discloses wherein each of the first and second opposing wings extend from the stem at a pointed nose portion.
Claims 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kanie et al. (U.S. 10,100,860 B2 Fig. 23-24) [860b] in view of Kimura (U.S. 4,176,428) [428].
Regarding Claim 17, Reference [860b] discloses a fastener body having a first wing and a second wing (310) extending from a stem (stem), the first wing defining a first wing tip and the second wing defining a second wing tip; a locator cap (306) having a base, an opening to an interior of the base; a first slot formed in the base (shown on Fig. 23) and dimensioned to receive the first wing; a second slot formed in the base opposite the first slot and dimensioned to receive the second wing; and a seal  (304) in contact with the top flange, but does not explicitly disclose a top flange.
Nevertheless, Reference [428] teaches a top flange (13).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the cap of Reference [860b] with an annular fitting flange as taught by Reference [428] in order to have increased surface area for a flush connection with a surface.
Further, the base Reference [860b] discloses an overmolding process relationship between the seal with the pin.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the seal to be overmolded onto the locator cap in order for manufacturing purposes; and further, it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Please note that in the instant application, page 5, paragraph [0032], applicant has not disclosed any criticality for the claimed limitations.
In accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight.  Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product, i.e a fastener, does not depend on its method of production, i.e. overmolding. In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985).
Regarding Claim 19, the previously made combination of Reference [860] / [428] discloses wherein each of the first and second opposing wings extend from the stem at a rounded nose portion (rounded).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kanie et al. (U.S. 10,100,860 B2) [860] in view of Kimura (U.S. 4,176,428) [428] and further in view of Shinozaki U.S. 2011/0014005 A1 [005].
Regarding Claim 6, Reference [860] discloses the claimed invention, but does not explicitly disclose lateral cutouts.
Nevertheless, Reference [428] teaches lateral cutouts (cutout grooves 27).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the cap of Reference [860] / [428] with the cutout grooves as taught by Reference [005] in order to have a stronger connection between the pin and the cap.  
Conclusion
The Examiner notes that cited Ref. U.S. 10,683,882 teaches a W-base fastener and a seal.  The Examiner also notes that two stage and two-piece clip fasteners are known and cited in Refs. U.S. 5,211,519 and U.S. 2008/0298925.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON W SAN whose telephone number is (571)272-6531.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON W SAN/Primary Examiner, Art Unit 3677